DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group III, drawn to a neuroglobin or cytoglobin, claimed in claims 17-20 in the reply filed on 11/22/22 is acknowledged. Election was made without traverse of cytoglobin.
After further consideration, the election of species requirement is withdrawn. 
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-20 are pending.
Claims 17-20 read on the elected Group III and are under consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bocahut et al. (J. Biol. Inorg Chem; epub11/8/2012, IDS reference) and Tiso et al. (Journal of Biological Chemistry Vol. 286(20); IDS reference).
Bocahut et al. teach Ngb is a hexa-coordinated hemoprotein that binds small diatomic molecules, albeit with lower affinity compared with other globins (Abstract). In particular, Bocahut et al. teach a triple mutant of human Ngb comprising C46G/C55S/C120S mutations (Abstract and Materials and Methods section). Bocahut et al. also teach that Ngb possess two key histidine residues in the iron coordination sphere, including the distal His64 and the proximal His96 that close the coordination sphere of the heme iron atom, resulting in a hexa-coordinated iron even in the absence of an external ligand (p. 112, 1st col.). Bocahut et al. teach the mutant Ngb in a Tris-HCL buffer (Materials and Methods section), meeting the limitation of pharmaceutical composition and pharmaceutically acceptable carrier.
Bocahut et al. does not teach the Ngb comprising C46G/C55S/C120S mutations also comprises a H64Q mutation. However, the teachings of Tiso et al. cure this deficiency.
Tiso et al. teach that replacement of distal histidine by leucine or glutamine leads to a stable five-coordinated geometry, with the Ngb mutant reducing nitrite to NO approximately 2000 times faster than the WT (Abstract). Tiso et al. teach that WT Ngb binding may out compete nitrite binding even at high concentrations so only the approximately 1% of five-coordinated molecules may bind nitrite, whereas for the H64L and H64Q a fully bound situation is possible (p. 18283, 1st col.). Tiso et al. concludes that replacement of the His-64 side chain locks the heme in a five coordinate geometry with increased reactivity toward nitrite (p. 18284, 2nd col. last para.).
It would have been obvious to a person of ordinary skill in the art to modify the triple mutant of Bocahut et al. with a H64L or H64Q mutation, resulting in mutated Ngb comprising instant SEQ ID NO: 3 (C46G/C55S/H64Q/C120S) and meeting the limitations of claims 17-19 because Tiso et al. teach that the mutation results in a Ngb that reduced nitrite to NO approximately 2000 times faster than the WT. There is a reasonable expectation of success given that the method of mutagenesis are well known in the art and practiced in both Bocahut et al. and Tiso et al. Importantly, there is a reasonable expectation of success given that Tiso et al. teach that mutation of the distant histidine by leucine or glutamine resulted in a stable five coordinated geometry.
With respect to claim 20, Gladwin et al. teach pharmaceutical compositions comprising the Ngb mutants comprising a pharmaceutically acceptable carrier, such as sodium acetate or sorbitan monolaurate [0100]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,421,800. Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 10,421,800 claims a human recombinant neuroglobin with H64Q, H64A or H64W and further comprising a C46G, C55S C120S or any combination thereof (claims 1, 5), wherein the neuroglobin comprises SEQ ID NO: 3 (claims 2, 6), wherein the neuroglobin is a monomeric form (claim 4), a pharmaceutical composition comprising a pharmaceutically acceptable carrier (claim 7) selected from sodium acetate or sorbitan monolaurate (claim 8). 
SEQ ID NO: 3 and the mutations of U.S. Patent No. 10,421,800 and instantly claimed 1-2 and 8-9 are identical. 
Therefore, the USPN anticipates the instant claims. 

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,851,153. Although the claims at issue are not identical, they are not patentably distinct from each other.
The USPN claims treating carboxyhemoglobinemia in a subject with human recombinant neuroglobin comprising a H64!, H64A or H64W and a C46G, C55S and C120S mutation, wherein the neuroglobin comprises SEQ D NO: 3 (claims 1-16). SEQ ID NO: 3 from the USPN is identical to instantly claimed SEQ ID NO: 3. 
Therefore, the USPN anticipates the instant claims 17-20. 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA L MARTINEZ/Examiner, Art Unit 1654